t c memo united_states tax_court edward e slingsby petitioner v commissioner of internal revenue respondent docket no filed date edward e slingsby pro_se robyn r gilliom for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax based on unreported income the sole issue for decision is whether petitioner is liable for the deficiency petitioner argues for the first time in his posttrial continued findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when he filed the petition in petitioner worked for skokie motor sales inc skokie skokie reported on form_w-2 wage and tax statement that it had paid dollar_figure in wages to petitioner in and had withheld federal_income_tax in addition interactive brokers l l c interactive petitioner’s investment broker reported on form 1099-div dividends and distributions that it had paid dollar_figure in qualified dividends to petitioner in petitioner does not dispute receiving these payments in petitioner paid mortgage interest of dollar_figure and real_estate_taxes of dollar_figure for his primary residence in illinois he also paid mortgage interest of dollar_figure and real_estate_taxes of dollar_figure for a second home in michigan in continued brief that he is entitled to itemized_deductions for real_estate_taxes and mortgage interest payments however as will be discussed in our findings_of_fact petitioner elected the standard_deduction on his federal_income_tax return and he did not assert a claim for deductions in his petition accordingly petitioner is deemed to have waived this argument and the deductions are not at issue in this case see rule b unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure addition petitioner paid mortgage interest of dollar_figure on a home equity line of credit petitioner timely filed form_1040 u s individual_income_tax_return for on which he reported zero income from wages or qualified dividends and zero taxable_income he checked the box for single filing_status and claimed the corresponding standard deduction--he did not claim any deductions for real_estate_taxes or mortgage interest payments petitioner reported dollar_figure as federal_income_tax withheld from forms w-2 and and requested a refund in that amount opinion i deficiency sec_61 defines gross_income as all income from whatever sources derived including compensation_for services and dividends as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if the taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the taxpayer’s liability for a tax petitioner reported dollar_figure of gross_income from unemployment_compensation imposed under subtitle a or b of the code since petitioner has failed to introduce credible_evidence sec_7491 does not apply see davenport v commissioner tcmemo_2009_248 petitioner does not dispute receiving the wage and dividend income determined by respondent and shown in the notice_of_deficiency rather petitioner argues inter alia that earnings he received from his employer for performing services are not taxable because skokie is not a trade_or_business paying wages as contemplated by congress and that the form_w-2 skokie issued is invalid as a matter of law in his petition at trial and on brief petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that have been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 sawukaytis v commissioner tcmemo_2002_156 affd 102_fedappx_29 6th cir the u s court_of_appeals for the seventh circuit the court to which appeal in this case would lie has classified one of petitioner’s exact arguments that the term employee for purposes of sec_3401 does not include privately employed wage earners as a preposterous reading of the statute 754_f2d_747 7th cir we shall not painstakingly we rejected similar arguments by petitioner with respect to the collection of his tax_liabilities for through in slingsby v commissioner tcmemo_2011_3 address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we conclude that petitioner is liable for the deficiency ii sec_6673 penalty sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted the proceeding primarily for delay a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir we warned petitioner that his arguments were frivolous and have been universally rejected by this and other courts we further advised petitioner that the court may impose a penalty of up to dollar_figure if he were to proceed with such arguments although respondent has not moved for a sec_6673 penalty and we refrain from imposing the penalty at this time we take this opportunity to warn petitioner that we may impose this penalty if he returns to the court and proceeds in a similar manner in the future see 115_tc_576 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
